Citation Nr: 1643382	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a stroke, including as secondary to ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and G.B.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Cleveland, Ohio.  The claim is currently under the jurisdiction of the Cleveland RO. 

In July 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or the inland waters of the Republic of Vietnam.

2.  There is no credible evidence that the Veteran was exposed to herbicides through regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand C-123 aircraft.  

3.  There is no credible evidence that the Veteran's duties in the 56th supply squadron on the Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand exposed him to herbicides.  His personnel records indicate that his duties involved researching routine and priority documents and uploading data into a computer; setting up the warehouse locating system and potentially picking up incoming part from Air Freight.  

4.  Ischemic heart disease did not have its onset in service and is not otherwise related to service, to include herbicide exposure.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in November 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

Regarding the duty to assist, the Veteran's service treatment records and service personnel records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  

The Veteran was not afforded a VA examination in regard to his claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran has contended that he is entitled to service connection for ischemic heart disease on the basis that he was exposed to Agent Orange in service.  Specifically, the Veteran contends that while stationed in Thailand, he was exposed to herbicides when he: (1) went on several recovery missions into Vietnam; (2) was briefly transported to Vietnam following the riots after the assassination of Martin Luther King, Jr.; (3) handled barrels of Agent Orange; (4) was on guard duty a mile off of base; and (5) worked on C-123 aircraft. 

Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country or otherwise set foot on the landmass.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ). 

In addition, VA has also established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of U.S. servicemen in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5(b).

Although the Veteran's DD 214 indicates that he received the Vietnam Service Medal, a review of his personnel records does not indicate any service in Vietnam.  A Personnel Information Exchange System (PIES) response indicates that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  His personnel records indicate foreign service in Thailand and Germany only.  The Veteran contends that his service in Vietnam was for brief periods of time and therefore may not be documented.  In that regard, the Veteran contends that he went on recovery missions to Vietnam and also was transported there due to the riots following Martin Luther King, Jr.'s assassination.  See September 2011 Notice of Disagreement.  However, the VA must have some competent and credible proof of the Veteran's service in Vietnam.  He has not provided any corroborative proof of his Vietnam service and his personnel records do not support any proof of his travels to Vietnam.  Presumptive service connection as an herbicide exposed Veteran in Vietnam would therefore not be applicable.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In regard to his exposure while stationed in Thailand, the Veteran's personnel records indicate that his primary duties were limited to researching, uploading data into a computer and setting up the warehouse locating system.  It also indicated that the Veteran expressed interested in possibly working on weekends to pick up incoming parts from Air Freight.  None of these duties involve service as a security policeman, security patrol dog handler, member of the security police squadron or any other position which would otherwise place him near the air base perimeter.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5(b).

Further, the Veteran testified at the Board hearing that he was exposed to C-123 aircraft that participated in Operation Ranch Hand (the code name given to defoliant and anti-agricultural operations carried out with tactical herbicide agents).  See Board Hearing Transcript, pp.8-10.  Specifically, the Veteran contends that he loaded crates onto the C-123 aircraft while in his position as a supply specialist.  He alluded that he also physically handled containers of Agent Orange and loaded them onto the planes.  He does not specify how he identified that he handled Agent Orange.  Again, the Veteran's personnel records do not support the Veteran's claim that his duties involved regular and repeated duties aboard Operation Ranch Hand C-123 aircraft.  Therefore, the Board finds that the Veteran's statements that he handled Agent Orange and/or was involved in Operation Ranch Hand to not be credible.  

The Veteran testified at the videoconference Board hearing that he was periodically ordered to guard duty in a fox hole one mile away from the base.  See Board Hearing Transcript, pp. 11-13.  When asked whether there was any vegetation or trees in the area in which he was placed, he responded that he was "over a gulley."  Again, there is no corroborative evidence that the Veteran was present around the perimeter of the air base and thereby exposed to herbicides, and in fact, the Veteran's assigned duties are inconsistent with such activities.  As such the Board finds the Veteran's recollection of these events not credible without such corroboration.  

The Veteran also submitted articles which support the contention that the orange barrels used to store Agent Orange were also used as showering devices for the U.S. military; the spraying of the herbicides in Thailand went airborne and affected more than just those stationed at the base perimeters; and planes a part of the Veteran's unit were sent to Vietnam.  However, the Board finds that none of these articles provide competent or credible evidence of the Veteran's exposure to herbicide.  First, the article regarding Agent Orange bins being used for showers applied to those stationed in Long Binh.  The Veteran was not present in Long Binh.  Second, the magazine cover which depicted the spraying of herbicides and which the Veteran asks the Board to interpret as implying that herbicide spraying was airborne and affected more than just those at the perimeter is speculative and not corroborated by any scientific ideology.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010)(a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Third, the Veteran's contends that aircraft which were a part of his unit flew to and from Vietnam and that he was exposed through his duties as a supply specialist.  However, even if there were herbicide exposed aircraft which were housed at the air base in which the Veteran was stationed, there is no corroborative or credible evidence that the Veteran had contact with the aircraft as part of his duties.  His detailed performance evaluations do not indicate that his position required access to the aircraft at any point.  

As stated above, the Veteran has alleged exposure to herbicides on several bases, but has not submitted any competent or credible evidence to support his allegations.  The Veteran is entitled to the benefit of the doubt; however, the Veteran must provide some credible foundation on which the Board to rely.  The Veteran has not provided such evidence.  All of the Veteran's records point to the conclusion that he did not travel to Vietnam and that his service in Thailand did not involve exposure to herbicide agents.  The Board finds the Veteran's attempts to place himself in environments in which the VA has found to be associated with herbicide use to be unconvincing, at best. Ultimately, the Board does not find the Veteran's various accounts of herbicide exposure credible.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
 § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, there is evidence that the Veteran had a disability during the period on appeal - namely ischemic heart disease.  However, the preponderance of the evidence is against a finding that he was exposed to herbicides.  

The Veteran's service treatment records do not include any complaints, treatment or diagnoses of ischemic heart disease.  Nor is there evidence of continuity of symptoms since service.  The Veteran does not contest and the medical evidence indicates that the Veteran was not diagnosed with any heart problems, until approximately 1991, or about 20 years after separation from service. 

The Veteran was afforded an Agent Orange examination in March 2013.  The clinician noted the Veteran's report of Vietnam service.  No findings were made regarding whether the Veteran was exposed to Agent Orange.  

The Board acknowledges the Veteran's assertions that his ischemic heart disease is the result of his military service.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds such an opinion particularly problematic in light of the absence of a continuity of symptoms from service and the inherent complexity of diagnosing ischemic heart disease without complex testing methods.  As such, the Board affords the Veteran's statements regarding a link between his current ischemic heart disease and his military service no probative weight.

In sum, there is no competent evidence which establishes that the Veteran was exposed to Agent Orange during service.  Although the Veteran alleges the exposure in several different environments, none of the exposures have been corroborated by independent sources.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service, and he is not entitled to service connection for ischemic heart disease based on an herbicide exposure theory.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  



REMAND

In an August 2013 rating decision, the RO denied the Veteran's claims for entitlement to PTSD and residuals of a stroke.  In a June 2014 VA Form 21-4138, the Veteran filed a Notice of Disagreement (NOD) with the August 2013 rating decision.  The RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  
Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case that addresses the issues of entitlement to service connection for PTSD and residuals of a stroke, see June 2014 VA Form 21-4138.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


